DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, three equations are recited to determine the profile of the taper. Several variables are recited without any definition or ranges for values (e.g., a, b, c, etc.). Variables must have clear metes and bounds as well as some description as to how they relate to the structure. Recitation of unbounded variables creates an unclear scope as to what does and does not qualify as within the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbsommer et al. (U.S. Patent No. 9490518), hereinafter known as Herbsommer.
Regarding claim 1, Herbsommer discloses (Figs. 3 and 4) a tapered slot antenna (320); a microstrip feed line (323, 324) coupled to the antenna (see Fig. 3); and a set of tuning pads (325, 326) for coupling to the microstrip feed line so as to provide a tuneable frequency response (col. 4, lines 39-42).
Regarding claim 2, Herbsommer further discloses (Figs. 3 and 4) wherein the microstrip feed line is located in-line with the direction of the slot of the antenna (see Fig. 3).
	Regarding claim 3, Herbsommer further discloses (Figs. 3 and 4) wherein the tapered slot comprises a curved taper (see Fig. 3), and wherein the slot comprises a short-circuit end (end near 313) adjacent the feed line (see Fig. 3) and a radiating end (end opposite 313), and wherein the slot tapers outwardly from the short-circuit end towards the radiating end (see Fig. 3).
Regarding claim 6, Herbsommer further discloses (Figs. 3 and 4) wherein the microstrip feed line comprises a main microstrip feed line coupled to an open circuit impedance stub (see Fig. 3, 325 and 326 are open stubs).
Regarding claim 10, Herbsommer further discloses (Figs. 3 and 4) wherein the transition is formed on a planar substrate (upper layer of 310, see Fig. 4).
Regarding claim 11, Herbsommer further discloses (Figs. 3 and 4) wherein the microstrip feed line is formed on a top conductive pattern of the substrate (see Fig. 3), and the tapered slot antenna is formed on a bottom conductive pattern of the substrate (see Fig. 4, 320 is on the bottom of the upper layer of 310).
Regarding claim 12, Herbsommer further discloses (Figs. 3 and 4) a waveguide sub-system (see Fig. 4) for mounting onto a waveguide channel comprising: a transition of Claim 1 mounted to a carrier (302).
Regarding claim 13, Herbsommer further discloses (Figs. 3 and 4) wherein active devices (340) are mountable to the carrier (see Fig. 4).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer in view of Cavener et al. (U.S. Patent Application No. 20110148725), hereinafter known as Cavener.
Regarding claim 4, Herbsommer teaches the limitations of claim 1, but does not teach further details regarding the taper.

It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the taper of Cavener in the antenna apparatus of Herbsommer because it provides optimization of the performance of the antenna ([0050]).
Regarding claim 5, Herbsommer teaches the limitations of claim 1, but does not teach further details regarding the taper.
Cavener teaches (Fig. 2B) wherein the profile of the curve of the taper is defined by the use of following three equations: 1. curved expression f(x) = a/(1+e-b(x-c)) 2. curved expression f(x) = kel(x)+n 3. Linear expression: f(x) = mx+C, wherein f(x) and x correspond to distances from a zero plane, and wherein the curve is defined by adjusting the curve above the point of inflection of equation 1 to curve upwards using equation 2, and the curve below the point of inflection of equation 1 is integrated into the short circuit end of the slot using equation 3 (see Fig. 2B, three sections in slot, two are curved and one linear).
Therefore, for the reasons stated in response to claim 4, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the taper of Cavener in the antenna apparatus of Herbsommer.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer in view of Irion et al. (U.S. Patent No. 6501431), hereinafter known as Irion.
Regarding claim 7, Herbsommer teaches the limitations of claim 6, but does not teach further details regarding the tuning pads.
Irion teaches (Figs. 1-3) wherein the set of tuning pads comprise a first set of tuning pads (81 and 82) located adjacent to the main microstrip feed line (36, see Figs. 1-3), wherein the centre 
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the tuning pads of Irion in the antenna apparatus of Herbsommer because it provides variability with a minimal footprint to optimize antenna performance.
Regarding claim 8, Herbsommer teaches the limitations of claim 7, but does not teach further details regarding the tuning pads.
Irion teaches (Figs. 1-3) a second set of tuning pads (42, 43, 44, and 47) located adjacent to the open circuit impedance stub (see Figs. 1-3), wherein the insertion loss in the frequency band is fine tuneable by the selective coupling of the second set of tuning pads to the open circuit impedance stub (col. 3, 46-57).
Therefore, for the reasons stated in response to claim 7, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the tuning pads of Irion in the antenna apparatus of Herbsommer.
Regarding claim 9, Herbsommer as modified teaches the limitations of claim 8, but does not teach further details regarding the tuning pads.
Irion teaches (Figs. 1-3) wherein the first and the second set of tuning pads are selectively coupled to the microstrip feed line by means of wire bonding (col. 5, lines 51-56).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to couple the first and second tuning pads using wire bonding as taught by Irion in the antenna apparatus of Herbsommer because since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Wire bonding provides secure connection with minimal materials necessary.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer in view of Ridgway et al. (U.S. Patent Application No. 20080023632), hereinafter known as Ridgway.
Regarding claim 14, Herbsommer teaches the limitations of claim 1, but does not teach a filter structure.
Ridgeway teaches (Fig. 1A) a filter comprising: a first transition (20); and a second transition (30); wherein the first transition and the second transition are mounted back to back onto a microstrip (see Fig. 1A).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the filter arrangement of Ridgeway with the transition of Herbosmmer since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Providing two similar transitions ensures filtering of the signal with the specific operating frequency of the structure.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896